Citation Nr: 0101074	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-22 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Disagreement with the initial 10 percent rating assigned 
for the service-connected low back pain.  

2.  Disagreement with the initial rating assigned for the 
service-connected right knee disability and as currently 
rated at 10 percent.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from August 1990 to August 
1998.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision of the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in December 1999.  

In a subsequent April 2000 rating action, the RO assigned a 
10 percent rating for the service-connected right knee 
disability, effective on November 21, 1999.  



REMAND

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The veteran is seeking increased ratings for the service-
connected right knee and low back disabilities.  On the most 
recent VA examination, she complained of having low back and 
right knee pain.  However, the examiner did not fully 
describe the extent of any functional loss due to pain.  

In December 1999, the veteran testified at her hearing that 
she had both low back and right knee pain that had limited 
her ability to participate in recreational activities and 
perform job-related functions such as lifting heavy boxes.  

The Board also notes, based on its review of the record that, 
in June 2000, the veteran underwent right knee anterior 
cruciate ligament reconstruction.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As such, the most recent VA examination was not adequate for 
evaluation purposes because it did not adequately discuss the 
degree of any functional loss due to service-connected back 
and knee disabilities as required by DeLuca.  The veteran has 
also undergone significant surgery on the right knee and the 
current severity of that disability must be evaluated.  

Therefore, another examination is in order to fully evaluate 
the current postoperative status of the service-connected 
disability.  

In light of the need for additional examinations, the RO 
should obtain all pertinent treatment records regarding the 
service-connected disabilities for review.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
her for the service-connected knee and 
low back disorders since service, which 
have not previously been identified or 
obtained.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  In addition, the RO 
should obtain copies of all VA treatment 
records of the veteran, that are not 
currently in the claims folder.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
right knee and low back disorders in 
terms of the Rating Schedule.  All 
indicated tests, including X-ray and 
range of motion studies, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should state whether the veteran 
has any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected right knee and 
low back disabilities.  The examiner 
should provide an opinion as to the 
extent that pain limits the functional 
ability of the right knee and the low 
back.  The examiner should also asked to 
describe the extent to which the 
veteran's right knee and low back exhibit 
weakened movement, excess fatigability, 
incoordination, subluxation or 
instability.  These determinations should 
be expressed in terms of the degree of 
additional range of motion loss.  The 
examiner should also portray the degree 
of additional range of motion loss due to 
pain on use or during flare-ups.  
Finally, the examiner should provide an 
opinion concerning the effect of the 
veteran's right knee and low back 
disabilities on her industrial 
capability.  A complete rationale for any 
opinion expressed must be provided.  

3.  After completion of the above 
requested development, the RO should 
review the veteran's claims.  The RO 
should adjudicate the claims in light of 
the Court's directives in DeLuca.  The RO 
in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, then the veteran 
and her representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto. Thereafter, 
the case should be returned to the Board, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


